        Case 1:16-cr-00622-AT Document 27 Filed 03/04/21 Page 1 of 1
                                                       USDC SDNY
                                                       DOCUMENT
UNITED STATES DISTRICT COURT                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                          DOC #: _________________
UNITED STATES OF AMERICA,                              DATE FILED: _3/4/2021_____


             -against-
                                                                   16 Cr. 622 (AT)
MIGUEL LYNCH,
                                                                      ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       The conference scheduled for March 10, 2021, is ADJOURNED to May 11, 2021, at
1:00 p.m.

      SO ORDERED.

Dated: March 4, 2021
       New York, New York
